261 S.C. 521 (1973)
201 S.E.2d 241
The STATE, Respondent,
v.
James Howard LASTER, Appellant.
19736
Supreme Court of South Carolina.
December 5, 1973.
Daniel J. Farnsworth, Esq., of Greenville, for the Appellant.
*522 Messrs. Daniel R. McLeod, Atty. Gen., Robert M. Ariail, and Stephen T. Savitz, Asst. Attys. Gen., of Columbia, and William W. Wilkins, Jr., Asst. Sol., of Greenville, for Respondent.
December 5, 1973.
LITTLEJOHN, Justice:
James Howard Laster was tried by a jury and found guilty of possessing marihuana, proscribed by § 32-1510.49 of the Code of Laws of South Carolina (Cum. Supp. 1971). After the trial, he retained his present counsel for the purpose of this appeal, wherein the propriety of admitting certain tangible evidence is challenged on two separate grounds.
In the brief submitted on Laster's behalf, it is frankly admitted that neither of the issues were submitted to the trial judge; in fact, the record reveals that when the State sought to introduce the now challenged evidence, trial counsel for Laster affirmatively stated, "I have no objection." Nevertheless, this Court is requested to consider the questions thus presented, as a matter of grace, and to reverse the conviction.
We have held in numerous decisions that if objections are not interposed to the introduction of evidence during the trial of a case, such questions cannot be raised for the first time on appeal. This well-recognized principle is dispositive of the instant case. For the guidance of the bar, we wish to call attention to the cases collected in 7A South Carolina Digest Criminal Law Key No. 1036(1) (1971).
Affirmed.
MOSS, C.J., and LEWIS, BUSSEY and BRAILSFORD, JJ., concur.